Citation Nr: 1435215	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-16 893	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent prior to February 20, 2013, and higher than 20 percent since, for lumbosacral strain with degenerative joint disease (low back disability).

2.  Entitlement to a separate compensable disability rating prior to February 20, 2013, and a rating higher than 10 percent since, for associated femoral radiculopathy of the left lower extremity.

3.  Entitlement to a separate compensable disability rating prior to February 20, 2013, and a rating higher than 10 percent since, for associated femoral radiculopathy of the right lower extremity.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to April 1994 and from February 2006 to September 2007.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Rather than immediately deciding, the Board is remanding to the Agency of Original Jurisdiction (AOJ) the derivative claims for higher ratings for the associated femoral radiculopathy of the left and right lower extremities.  Whereas the Board, instead, is going ahead and deciding the claim for higher ratings for the underlying low back disability.

In deciding this claim, the Board has reviewed the evidence in the physical claims file, as well as the evidence in the electronic portions of the file (in Virtual VA and in the Veterans Benefits Management System (VBMS)).


FINDINGS OF FACT

1.  Prior to February 20, 2013, the Veteran's low back disability was manifested by motion limited to, at worst, 70 degrees of flexion, 20 degrees of extension, lateral flexion and lateral rotation, bilaterally; he therefore had a combined range of motion of 170 degrees; there additionally was tenderness to palpation and pain and stiffness with prolonged standing, walking, lifting, and sitting, but without consequent additional limitation of motion upon repetition due to pain or functional loss due to weakened movement, premature or excess fatigability, incoordination, swelling, atrophy of disuse, instability of station, or disturbance of locomotion.


2.  Since February 20, 2013, his low back disability has been manifested by motion limited to, at worst, 60 degrees of flexion, tenderness to palpation, and pain and stiffness with prolonged standing, walking, lifting, and sitting, but not by ankyloses, additional limitation of motion upon repetition due to pain, or functional loss due to weakened movement, premature or excess fatigability, incoordination, swelling, atrophy of disuse, instability of station, or disturbance of locomotion.


CONCLUSION OF LAW

The criteria are not met for a rating higher 10 percent for the low back disability prior to February 20, 2013, or for a rating higher than 20 percent since.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5237, 5242-43 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

VA provided the notice required for an increased-rating claim in January 2010.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling the lower Court's holdings in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).


VA also satisfied its duty to assist the Veteran in developing this claim.  First and foremost, VA satisfied its duty to obtain relevant records.  The RO associated his service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  While his STRs from 1979 to 1994 are largely unavailable, he will not be prejudiced since this claim more so concerns the current severity of this already service-connected disability.  See January 2011 Personal Information Exchange System (PIES) Response.  He has not identified any evidence not already of record still needing to be obtained that is obtainable; therefore, VA has satisfied its obligation to assist him in obtaining all relevant records.

Second, VA has satisfied its duty to obtain a medical examination or opinion when required to assist in deciding the claim.  VA provided the Veteran several medical examinations assessing and reassessing the severity of his low back disability, including specifically in relation to the applicable rating criteria.  The examinations are more than adequate, as the examiners considered the relevant history of his symptoms, provided sufficiently detailed descriptions of the disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Consequently, no further development of the claim is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

II.  Merits of the Claim

The Veteran contends the existing ratings are insufficient to compensate him for his level of functional impairment because he was issued a custom back orthotic, a transcutaneous electrical nerve stimulation (TENS) unit, and prescribed medication.  See April 2010 Statement.


Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

Evaluating the same disability or manifestation under various diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14.  A Veteran may, however, be assigned multiple ratings if the multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with the symptomatology required in the other diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A veteran may also receive multiple ratings if multiple distinct degrees of disability occurred during the relevant period under consideration, irrespective of whether it is an established or initial rating.  Compensating him in this way amounts to a "staging" of the rating for his disability.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

If the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, then the claimant prevails.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3'  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If instead a preponderance of the evidence is against the claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

The Veteran's low back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5242.  The ratings in these DCs apply whether or not there are symptoms of pain, stiffness, or aching in the affected area of the spine.


According to this General Rating Formula, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating requires unfavorable ankylosis of the entire spine (meaning when additionally considering the adjacent cervical segment).  Id.

Note (1) instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  

Note (2) (See also Plate V) states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion (side bending) from zero to 30 degrees, and left and right lateral rotation (twisting) from zero to 30 degrees.  A normal combined range of motion of the thoracolumbar spine therefore is 240 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Id.


Note (6) instructs that disability of the thoracolumbar and cervical spine segments should be evaluated separately unless there is unfavorable ankylosis of both segments, which is rated as a single disability.  It also instructs that intervertebral disc syndrome (IVDS) may be rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, i.e., under DC 5243, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

If functional loss is alleged due to pain, or if a service-connected disability involves a joint rated on limitation of motion, the Board must go beyond the rating formula and consider whether a higher disability rating is warranted based on functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, musculoskeletal disability is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Examinations must therefore adequately portray anatomical damage and functional loss regarding these elements.  Functional loss may be caused by the absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or by deformity, adhesions, defective innervation, or other pathology.  If supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, pain may also be the cause of functional loss.  If part of the musculoskeletal system becomes painful on use it must be considered seriously disabled.  Further, weakness must be considered as important as limitation of motion.  Evidence of disuse of a part of the musculoskeletal system may include atrophy, skin condition, and absence of normal callosity.


Under 38 C.F.R. § 4.45, because a joint disability involves reductions of normal excursion of movements in different planes, an evaluation of a joint must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination as well as pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.

Under 38 C.F.R. § 4.59, because painful motion is an important factor of disability with any form of arthritis, joints that, due to injury, are actually painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Even in a non-arthritis context, 38 C.F.R. § 4.59 may apply if raised by the claimant or reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36. Where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.


In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling, meaning noncompensable, under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  

Based on the above laws and regulations, the Veteran's low back disability was not more than 10-percent disabling prior to February 20, 2013, and has not been more than 20-percent disabling since.  The rating for this disability therefore has been appropriately "staged".  Prior to February 20, 2013, the Veteran did not have flexion limited to greater than 30 but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  At worst, he had flexion to 70 degrees, extension to 20 degrees, lateral flexion and lateral rotation to 20 degrees bilaterally, and a combined range of motion of 170 degrees.  Since February 20, 2013, he has not had forward flexion limited to 30 degrees or less or favorable anklyosis of his entire thoracolumbar spine.  At worst, he has had flexion limited to 60 degrees.

He did have consequent functional impairment, as he demonstrated painful movement during his February 2010, May 2010, and February 2013 VA compensation examinations, and he is competent to provide lay evidence of functional loss due to pain and stiffness, including pain with prolonged standing, walking, and lifting, and stiffness with prolonged sitting, as his symptoms were largely lay-observable.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds his reports credible and entitled to probative weight; however, his pain and stiffness do not warrant a higher rating.  To reiterate, to constitute actual functional loss, pain "must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance.'"  Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (citing 38 C.F.R. § 4.40 (2013)).  Although he had pain on movement, he did not have additional limitation of motion, functional loss, or functional impairment even on repetitive-motion testing during his VA examinations.  Further, he was fully ambulatory with normal strength, did not require external support to ambulate, and was generally functioning satisfactorily as a corrections officer during the periods on appeal.  While during his February and May 2010 VA examinations he reported that he was using a back brace, it was on an as-needed basis, and during his February 2013 VA examination he did not report using any assistive devices.  While during his February 2010 and May 2010 VA examinations he reported daily use of a TENS unit, it helped to alleviate his pain and he conceded not having any side effects from its use.  Moreover, he did not objectively demonstrate weakened movement, premature or excess fatigability, incoordination, swelling, atrophy of disuse, instability of station, or disturbance of locomotion, and the February 2010, May 2010, and February 2013 VA examiners found that, while his overall mobility had decreased-he had decreased tolerance for bending, twisting, and lifting, and prolonged walking and standing-he maintained satisfactory occupational function and had no limitation in his usual daily activities.

He is not competent to provide a finding that his range of motion was limited to a specific degree or extent, as there is no suggestion that he obtained range-of-motion measurements via objective testing using a goniometer.  See 38 C.F.R. § 4.46.  Further, he is not competent to provide a diagnosis of ankylosis or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  These issues are medically complex, as they involve multiple organ systems and require specialized knowledge and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Note (5) in DCs 5235-5243 explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Whereas fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Aside from this definition of ankylosis in Note (5) to DCs 5235-43, ankylosis elsewhere has been defined as a stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

There simply has never been any such indication in this instance.

Consideration was additionally given to assigning a disability rating under another DC.  Other DCs relating to the back are DC 5003 (arthritis) and DC 5243 (IVDS).  DC 5242, which concerns degenerative joint disease, i.e., arthritis specifically affecting the spine, additionally refers the rater to DC 5003, which concerns degenerative arthritis in general (hypertrophic or osteoarthritis).  DC 5003, however, specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC, so using identical criteria-the General Rating Formula for Diseases and Injuries of the Spine-which already considers the extent there is consequent limitation of motion.  Further, the record lacks evidence even suggesting the Veteran ever has had IVDS, and the February 2010, May 2010, and February 2013 VA examiners found he had not had any associated incapacitating episodes, much less of the required frequency and duration during the prior 12 months to warrant granting additional compensation under DC 5243.  Note (1) in DC 5243, incidentally, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.


The Board also has considered whether a separate rating is warranted for any associated neurologic abnormalities; however, such consideration is not warranted at this time.  The Veteran already has been assigned separate disability ratings for associated femoral radiculopathy of his left and right lower extremities, and the issues of his claimed entitlement to higher ratings for this additional disability are being addressed in the remand below.  See March 2013 Rating Decision.  

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Veteran's disability picture is not exceptional or unusual and the schedular rating criteria reasonably contemplate the severity and symptomatology of his disability, as his primary symptoms include pain with prolonged standing, walking, and lifting heavy items, stiffness with prolonged sitting, and less than normal range of motion.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  Further, the record lacks evidence of marked interference with his employment, meaning above and beyond that contemplated by his assigned ratings (see 38 C.F.R. §§ 4.1, 4.15), or frequent periods of hospitalization.  During his February 2010 and May 2010 VA examinations he reported missing work, but only three times during the prior six months and fewer than seven times during the prior 12 months.  While during the February 2013 VA examination he reported missing 30 days of work during the prior month, he indicated that he had required bed rest on only two of those days and, moreover, the record does not reveal, and he has not asserted, that the bed rest was prescribed by a physician (rather than at his own election or discretion) or that any emergency department visits were necessary.  It certainly cannot be said that he has been frequently hospitalized on account of this service-connected disability.  Consequently, the weight of the evidence is against assigning a rating higher than 10 percent for this disability prior to February 20, 2013, or higher than 20 percent since.  



ORDER

The claim of entitlement to a disability rating higher than 10 percent prior to February 20, 2013, and higher than 20 percent since, for the lumbosacral strain with degenerative joint disease (low back disability) is denied.  


REMAND

As already alluded to, a March 2013 rating decision during the pendency of this appeal for higher ratings for this service-connected low back disability assigned separate 10 percent disability ratings for associated femoral radiculopathy of the left and right lower extremities, effective February 20, 2013, the same effective date as the increase in rating for the underlying low back disability from 10 to 20 percent.  The record, however, reveals the Veteran earlier had reported similar symptoms during his prior February 2010 and September 2012 VA examinations, which the September 2012 VA examiner found were attributable to a peripheral nerve condition.  It is unclear whether those earlier complaints were neurological manifestations of the low back disability.

Accordingly, these remaining claims for higher ratings for the associated femoral radiculopathy of the left and right lower extremities are REMANDED for the following additional development and consideration:

1.  Obtain an addendum opinion from the September 2012 VA examiner or, if unavailable, from another appropriate examiner, regarding the existence and severity of any neurological symptoms attributable to the Veteran's low back disability prior to February 20, 2013.  To assist in making this important determination, provide the examiner a copy of the claims file, including a copy of this REMAND and any evidence in Virtual VA or VBMS not already of record.  

The examiner MUST specifically provide an opinion regarding whether it is less likely than not, at least as likely as not, or more likely than not that the Veteran's complaints during his February 2010 VA examination of pain radiating into his left buttock and his complaints during his September 2012 VA examination, which that VA examiner determined were attributable to a peripheral nerve condition, were earlier indications of the radiculopathy that since has been associated with the service-connected low back disability (but only, instead, as of the more recent VA examination on February 20, 2013.  In other words, the Board is trying to determine whether additional compensation was warranted for this associated lower extremity radiculopathy as of an earlier effective date.

So please provide a complete medical rationale explaining the basis of the opinion, regardless of whether it is favorable or unfavorable to these additional claims, if necessary citing to specific evidence in the claims file.  Also, if medical literature is considered, please provide citations to it.

2.  Then readjudicate these remaining claims for higher ratings for the lower extremity radiculopathy in light of this and all other additional evidence.  If higher ratings are not granted to the Veteran's satisfaction, including as of an earlier effective date, then provide him and his representative a supplemental statement of the case (SSOC) concerning these derivative claims and give them opportunity to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration of them.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


